DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-11, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication No. 2019/0214591) in view of Takahashi et al. (U.S. Publication No. 2019/0364191), as evidenced by Park et al. (“Work Function of Indium Tin Oxide Transparent Conductor Measured by Photoelectron Spectroscopy”)(Park2).
Regarding claim 1, Park teaches a sensor, comprising:
an anode (Fig. 1, anode 10) and a cathode (20), each of the anode and the cathode including an oxide conductor (see paragraph [0078], ITO, IZO, ZnO, etc.); and
a near-infrared photoelectric conversion layer (30, see paragraph [0021]) between the anode and the cathode, the near-infrared photoelectric conversion layer configured to absorb light of at least a portion of a near-infrared wavelength spectrum (see paragraph [0021]) and convert the absorbed light into an electrical signal, wherein the near-infrared photoelectric conversion layer includes
a first amount of a first material (second semiconductor, see paragraph [0020]-[0022]), the first material being a p-type semiconductor (see paragraph [0084], the “first semiconductor” may be the n-type or the p-type) having a maximum absorption wavelength in the near-infrared wavelength spectrum (see paragraph [0021]-[0022]), and
a second amount of a second material (first semiconductor material, see paragraph [0020]-[0022]), the second material being an n-type semiconductor (see paragraph [0084], the “second semiconductor” may be the n-type or the p-type), forming a pn junction with the first material (see paragraph [0084]) an energy bandgap of the second material being wider (see paragraph [0023], first semiconductor has bandgap of 1.7-2.3 eV) than an energy bandgap of the first material (see paragraph [0023], second semiconductor material has bandgap of 1-1.5 eV), 
wherein a difference between the highest occupied molecular orbital (HOMO) energy of level of the first material (see paragraph [0095], p-type semiconductor material is HOMO level of 4.3-6.9eV) and 
wherein a composition ratio of the first material relative to the second material is about 0.10 to about 0.50 (see Park paragraph [0134]).
In addition to Park teaching that the p-type material can be a lower amount than the n-type material (see paragraph [0134]), Takahashi also teaches that a p-type material is used in lower amounts than an n-type material (see paragraph [0026]-[0027] and Fig. 2), and that the ratio of the p-type:n-type can be about .06 to .99 (paragraph .  It would have been obvious to a person of skill in the art at the time of the priority date that the ratio of Park could have chosen the p-type material would be less than the n-type material because Takahashi teaches that this the p-type material being smaller reduces dark currents while maintaining sufficient panchromatic absorption (see paragraphs [0033]-[0034]).

Regarding claim 3, Park in view of Takahashi teaches the sensor of claim 1, wherein a difference between a highest occupied molecular orbital (HOMO) energy level of the second material and a HOMO energy level of the first material is greater than or equal to about 1.0 eV (see paragraph [0012]).

Regarding claim 4, Park in view of Takahashi teaches the sensor of claim 1, wherein a difference between a highest occupied molecular orbital (HOMO) energy level of the second material and a work function of the cathode is greater than or equal to about 1.5 eV (see paragraph [0095], n-type layer HOMO is about 4.5-7.0 and paragraph [0078], cathode can be ITO, which has work function of 4.5; therefore the difference can be 0-2.5 eV); see Park2 for work function of ITO.

Regarding claim 5, Park in view of Takahashi teaches the sensor of claim 1, wherein an energy bandgap of the second material is wider than the energy bandgap of the first material by about 0.5 eV to about 2.0 eV (see paragraph [0023]).

Regarding claim 6, Park in view of Takahashi teaches the sensor of claim 1, wherein a maximum absorption wavelength of the second material is not within the near-infrared wavelength spectrum (see paragraph [0021]-[0022]).

Regarding claim 9, Park in view of Takahashi teaches the sensor of claim 1, wherein the near-infrared photoelectric conversion layer comprises a mixed layer including a mixture of the first material and the second material (see paragraph [0134]).

Regarding claim 10, Park in view of Takahashi teaches the sensor of claim 1, wherein a maximum absorption wavelength of the near-infrared photoelectric conversion layer is within about 750 nm to about 1500 nm (see paragraph [0021]-[0022]).

Regarding claim 11, Park in view of Takahashi teaches the sensor of claim 1, further comprising:
a charge auxiliary layer between the near-infrared photoelectric conversion layer and the cathode (see paragraph [0150]).


Regarding claim 13, Park in view of Takahashi teaches the sensor of claim 1, further comprising:
a charge auxiliary layer between the near-infrared photoelectric conversion layer and the anode (see paragraph [0150]). 

Regarding claim 14, Park in view of Takahashi teaches the sensor of claim 13, wherein a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the charge auxiliary layer and a work function of the anode is greater than or equal to about 1.5 eV (see paragraph [0159-160], auxiliary charge LUMO is 2.6-3; and paragraph [0078], anode can be ITO, which has work function of 4.5; therefore the difference can be 1.5-1.9).

Regarding claim 15, Park in view of Takahashi teaches the sensor of claim 1, further comprising:
a semiconductor substrate, wherein the cathode, anode, and near-infrared photoelectric conversion layer are stacked on the semiconductor substrate (see Fig. 4, substrate 110).

Regarding claim 16, Park in view of Takahashi teaches the sensor of claim 15, further comprising:
a visible light sensor configured to detect light in a visible wavelength spectrum (see paragraph [0021]-[0026]).

Regarding claim 17, Park in view of Takahashi teaches the sensor of claim 16, wherein the visible light sensor includes a blue sensor (see paragraph [0026]-[0027]) configured to sense light in a blue wavelength spectrum (see paragraph [0026]-[0027]), a green sensor configured to sense light in a green wavelength spectrum (see paragraph [0026]-[0027]), and a red sensor configured to sense light in a red wavelength spectrum (paragraph [0026]-[0027]), wherein the blue sensor, the green sensor and the red sensor are integrated in the semiconductor substrate (see Fig. 10, three sensors 100a-c).

Regarding claim 18, Park in view of Takahashi teaches the sensor of claim 16, wherein the visible light sensor includes a blue sensor configured to sense light in a blue wavelength spectrum, a green sensor configured to sense light in a green wavelength spectrum, and a red sensor configured to sense light in a red wavelength spectrum (see paragraph [0026]-[0027]), wherein two sensors of the blue sensor, the green sensor, or the red sensor are photodiodes integrated in the semiconductor substrate (see Fig. 10), and a remaining one sensor of the blue sensor, the green sensor, and the red sensor is a photoelectric conversion device on the semiconductor substrate (see Fig. 10).

Regarding claim 19, Par in view of Takahashi k teaches the sensor of claim 18, wherein the photoelectric conversion device includes a visible photoelectric conversion layer between a pair of electrodes (see Fig. 10), the visible photoelectric conversion layer configured to absorb visible light of one wavelength spectrum of the blue wavelength spectrum, the green wavelength spectrum, or the red wavelength spectrum to convert the absorbed visible light into a visible light electrical signal (see paragraph [0022]).

Regarding claim 20, Park in view of Takahashi teaches the sensor of claim 16, wherein the visible light sensor includes a blue sensor configured to sense light in a blue wavelength spectrum, a green sensor configured to sense light in a green wavelength spectrum, and a red sensor configured to sense light in a red wavelength spectrum, wherein each sensor of the blue sensor, the green sensor, and the red sensor is a photoelectric conversion device (see Fig. 10).

Regarding claim 21, Park in view of Takahashi teaches the sensor of claim 20, wherein the blue sensor includes a blue photoelectric conversion layer configured to absorb first light in the blue wavelength spectrum and convert the first light into a first electrical signal (see paragraph [0205]), the 

Regarding claim 22, Park in view of Takahashi teaches an electronic device comprising the sensor of claim 1 (see Fig. 10).

Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Takahashi, further in view of Goncalves et al. (“Role of Room Temperature Sputtered High Conductive and High Transparent Indium Zinc Oxide Film Contacts on the Performance of Orange, Green, and Blue Organic Light Emitting Diodes”



Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art, alone or in combination, fails to teach or suggest a difference between a highest occupied molecular orbital (HOMO) energy level of the charge auxiliary layer and a .


Response to Arguments
Applicant's arguments filed 8/26/2020 have been fully considered but they are not persuasive. 
In particular, Applicant argues that Takahashi does not teach that the p-type semiconductor is near infrared absorbing.  However, Takahashi is not used to teach specific absorption spectrums of the materials.  Park teaches the use of NIR absorbing semiconductor materials in conjunction with visible light absorbing semiconductor materials in order to increase the spectrum of absorbed light.  Takahashi teaches the same principle, using two visible light absorbing materials having different spectra.  Although the specific spectra taught by the two methods are not the same, the principles of operation and the principles of use of multiple different materials to increase absorption spectrum is the same.  Therefore, a person of skill in the art would be motivated to use the teachings of Takahashi to improve the method and device of Park because a person of skill in the art would understand that the specific frequency absorbed would depend on the exact material used, and that the dark current reduction method by using 3 different materials having different molar ratios of Takahashi would be applicable to a number of different multi-spectrum semiconductor combinations.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVAN G CLINTON/               Examiner, Art Unit 2816

/SELIM U AHMED/               Primary Examiner, Art Unit 2896